Case 5:18-cr-00258-EJD Document 807-4 Filed 05/27/21 Page 1 of 10




    Exhibit 46
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    2 of 10
                                                                                                                 - WSJ




            Agony, Alarm and Anger for People Hurt by
                 Theranos’s Botched Blood Tests

    They led to changes in medical treatment and a scramble for answers; some patients weren’t
                                                told for months about unreliable results


                                                                By Christopher Weaver




             S        heri Ackert worried she might have a new tumor. Steve Hammons stopped taking
                      his blood-thinning medication. Kimberly Toy emptied the pasta and sweets from
                      her cupboards and said: “I can’t believe this happened.”


             What they have in common are dubious test results from Theranos Inc. A review of
             regulatory records and interviews with patients shows the Palo Alto, Calif., company
             didn’t just burn investors who bought into its promise to revolutionize the world of
             blood testing. It also left a trail of agonized patients who had been drawn to Theranos
             by its claims of convenience, low cost and reliability.


             While inaccurate tests can occur at any laboratory, Theranos failed to maintain basic
             safeguards to ensure consistent results, according to regulators, independent lab
             directors and quality-control experts.


             Questionable test results from Theranos caused some patients to become alarmed and
             others to adjust the amount of medicine they were taking. Rattled patients who told The
             Wall Street Journal they sought more information about their results said they got no
             response, and weeks or months passed before Theranos told many patients that their
             results were unreliable.


             Mr. Hammons, a retired marketer who lives in Peoria, Ariz., and had heart surgery last
             year, found out only last Friday that Theranos had corrected a September 2015 test
             showing his blood taking more than six times longer than normal to clot.


             The results from ﬁve diﬀerent visits to Theranos in six weeks varied so much that Mr.
             Hammons said he was told by his doctor to stop taking his blood thinner, called
             warfarin, and switch to a less potent medicine. Theranos sent him the corrected report
             for the one test after the Journal asked the company about his results.

https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         1/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    3 of 10
                                                                                                                 - WSJ




             Theranos founder Elizabeth Holmes and the company declined to comment for this
             article. In April, the company told federal health regulators it had voided all test results
             from its proprietary Edison devices from 2014 and 2015, as well as some other tests it
             ran on conventional machines.


             In all, Theranos said it issued “tens of thousands” of voided or revised test results to
             doctors or patients.


             According to Theranos, the voided results add up to 1% of all the tests run by the
             company, which has said it stands by its other test ﬁndings. Theranos has said it is not
             aware of patients being harmed as a result of operational problems. It has said all
             aﬀected patients were notiﬁed by the company.


             Theranos is ﬁghting the federal government’s decision in July to revoke the company’s
             license to run a lab in California because of unsafe practices and to ban Ms. Holmes
             from the blood-testing business for at least two years. The company has said it accepted
             “full responsibility for the issues” at its California lab.


             Earlier this month, Theranos shut down all its blood-testing facilities and said it will
             focus on developing products that could be sold to outside labs.


             The federal Centers for Medicare and Medicaid Services, which inspected the California
             lab last fall, said in July that Theranos failed to explain how it came to its conclusions
             about patient outcomes for some tests at the lab or how Theranos made sure that
             aﬀected patients were notiﬁed.




https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         2/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    4 of 10
                                                                                                                 - WSJ


    Theranos in Turmoil
    Continuing coverage of the blood-testing startup's rise and fall




                Agony, Alarm and Anger for People Hurt by Theranos's Botched Blood Tests


                Theranos Retreats From Blood Tests


                Theranos Dealt Sharp Blow as Elizabeth Holmes Is Banned From Operating Labs


                Walgreens Terminates Partnership With Blood-Testing Firm Theranos


                Theranos Voids Two Years of Edison Blood-Test Results


                Theranos Lab Practices Pose Risk to Patient Health, Regulators Say


                At Theranos, Many Strategies and Snags


                Hot Startup Theranos Has Struggled With Its Blood-Test Technology




             The Journal interviewed more than a dozen patients who got improbable test results
             from the California lab or Theranos’s other lab in Arizona, including some relating to
             tests that haven’t been voided or revised. Patients are still grappling with unanswered
             questions about their results.


             The Journal also reviewed undisclosed regulatory documents that quantify the severity
             of Theranos’s accuracy problems.


             Notes from the CMS inspection show that 834 out of 2,890 quality-control checks run
             on the Edison in October 2014, or 29%, exceeded the company’s threshold of two
             standard deviations from its average result. Standard deviation is a statistical
             measurement of variation.


https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         3/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    5 of 10
                                                                                                                 - WSJ

             In addition, 80% of the 834 quality-control checks that raised a red ﬂag under
             Theranos’s internal standards were more than three standard deviations from its
             average result, the inspection notes show. Theranos has told regulators it used the
             Edison from November 2013 to June 2015.


             “It doesn’t give me a lot of conﬁdence the patients’ results could be right,” said James
             Westgard, a scientist who developed widely used quality-control rules for the lab-
             testing industry.


             After the Journal described the inspection notes to Mr. Westgard, he said of Theranos:
             “They were just going through the motions.”


             Theranos’s blood tests ranged from routine lab services relating to cholesterol and
             pregnancy to a rarely used procedure tracking the level of the antibiotic gentamicin.
             The company oﬀered a complete blood count, which screens for overall health and a
             variety of disorders, for $5.35. That’s about half as much as the federal Medicare agency
             pays labs on average for the same blood screening.


             In Arizona, Theranos successfully lobbied for a law allowing laboratories to provide
             blood tests directly to patients without involvement by doctors, who are trained to
             question unusual results.


             Gov. Doug Ducey signed the law at Theranos’s lab in Scottsdale in April 2015, and his
             prepared remarks cited Ms. Holmes’s “devotion to serving and empowering patients
             with new and improved technology.”


             Spokesman Daniel Scarpinato said Arizona’s governor “continues to support citizens
             having access to their personal medical information, and other providers are currently
             operating under this reform.”


             Federal rules allow labs to set their own quality standards. Inspectors have said
             Theranos wrongly released test results to patients even when its quality-control checks
             violated the company’s own requirements.


             Theranos patients have ﬁled at least 10 lawsuits against the company in federal courts
             in California and Arizona, seeking class-action status. The allegations include fraud by
             Theranos for advertising it could accurately perform tests. Theranos has denied the
             allegations and said it will ﬁght them.

https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         4/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    6 of 10
                                                                                                                 - WSJ




    Kimberly Toy, shown at home in Phoenix, was shocked by the diabetes-test result she got
    from Theranos because it was much higher than another lab’s earlier test.
    PHOTO: MARK PETERMAN FOR THE WALL STREET JOURNAL


             Ms. Toy, who sued Theranos in June, got a diabetes test last year at Sonora Quest
             Laboratories. It showed a hemoglobin A1c level of 5.7%. That was high enough for her
             doctor to worry that she was at risk of becoming diabetic. She changed her diet,
             exercised more, lost 15 pounds and decided to monitor her health with follow-up blood
             tests.


             One of those tests was at Theranos in February. It showed a hemoglobin A1c level of
             6.4%. That ﬁnding shocked Ms. Toy, 55 years old, who runs a cleaning service in Phoenix.
             Doctors diagnose diabetes based on a level of 6.5% or more.




https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         5/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    7 of 10
                                                                                                                 - WSJ

             Several weeks later, she repeated the test at Sonora Quest, which showed 5.8%. The
             reading declined to 5.3% in July.


             Pallav Sharda, 39, a Menlo Park, Calif., technology entrepreneur and medical doctor
             with a family history of diabetes, got a hemoglobin A1c result of 6% from Theranos in
             July 2015, according to a lab report. Two days later, he had the test repeated elsewhere.
             That result of 5.4% put him in the normal range.


             High results can lead doctors to prescribe medication aimed at helping to prevent the
             onset of diabetes. Side eﬀects of the main medication recommended by the American
             Diabetes Association include muscle pain, vomiting, diarrhea and respiratory illness.
             Dr. Sharda and Ms. Toy weren’t prescribed drugs because their follow-up tests showed
             that wasn’t necessary.


             Endocrinologists and lab experts said it is implausible for results of the hemoglobin A1c
             test to change as much as they did with Dr. Sharda and Ms. Toy because the A1c reading
             reﬂects average blood-sugar levels over several months.


             In January, federal inspectors said some practices at Theranos put patients in
             “immediate jeopardy.” Inspectors singled out a blood-coagulation test that Theranos
             ran despite ﬂunking quality-control checks.


             The test is used to monitor eﬀects of warfarin. Too much of the blood thinner can cause
             dangerous bleeding, while too little can lead to strokes.


             It took Theranos nearly two months to warn a California man’s doctor not to rely on the
             blood-coagulation test result he got Sept. 17, 2015.


             Federal inspectors found numerous problems with how Theranos was doing blood-
             coagulation tests on a type of Siemens AG machine during the inspection that began
             Sept. 22, 2015, according to a person familiar with the matter and regulatory records.
             Theranos used the same type of machine to test the California man’s blood, his report
             shows.




https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         6/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    8 of 10
                                                                                                                 - WSJ




    Elizabeth Holmes, Theranos’s founder and chief executive, at the 2015 Fortune Global Forum in San
    Francisco.
    PHOTO: JEFF CHIU ASSOCIATED PRESS


             Theranos stopped using the Siemens machine during the inspection and later told
             regulators it voided all coagulation tests run on the device from October 2014 to Sept.
             17, 2015.


             The man’s doctor wasn’t told until Nov. 16, 2015, that “there may have been issues with
             the quality of the result and this result should not be used out of an abundance of
             caution,” according to his medical records. The next day, inspectors returned to ﬁnish
             their inspection of Theranos’s lab.


             It isn’t clear why he wasn’t warned sooner about the bad test result. In July, regulators
             told Theranos that the company didn’t provide an “acceptable explanation” for the lag.
             Theranos hasn’t responded publicly to the accusation.


             In the case of Mr. Hammons, 64, whose tests were run at Theranos’s Arizona lab, the
             report he got last week from the company revised a measurement doctors use to
             compare warfarin patients to a lab’s typical patient.


             That ratio was 27% higher in the revised report, putting Mr. Hammons even deeper in
             the range that worries doctors.


             Doctors said either reading would likely cause a patient’s doctor to recommend seeking
             medical attention because their blood was clotting too slowly, but results on his four
             other Theranos tests showed the warfarin wasn’t thinning his blood enough. He doesn’t
             recall any troubling symptoms.

https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         7/9
6/30/2020               Case 5:18-cr-00258-EJD        Document
                                        Agony, Alarm and               807-4
                                                         Anger for People          Filed 05/27/21
                                                                          Hurt by Theranos’s               Page
                                                                                             Botched Blood Tests    9 of 10
                                                                                                                 - WSJ

             In March, Theranos sent Greg Waldorf what it called “corrected results” for three tests
             conducted in October 2014 for thyroid hormones. At the time, Theranos used the
             Edison for the particular thyroid tests he got.


             Mr. Waldorf, 48, a Silicon Valley entrepreneur, has had thyroid cancer and gets the tests
             done each year, he said. The original test result for the hormone thyroxine was four
             times higher than the upper limit of what is considered normal. According to doctors,
             patients at that level would show clear symptoms of hyperthyroidism, such as heart
             palpitations, but Mr. Waldorf had none.


             Follow-up tests days later at Stanford Hospital were normal. After getting the revised
             report from Theranos nearly a year and a half after his tests there, Mr. Waldorf said he
             called the company and was told his results were voided due to the quality-control
             eﬀorts.


             Patients and doctors told the Journal they were shocked when Theranos produced hard-
             to-explain results that could signal serious or even life-threatening problems.




    Theranos headquarters in Palo Alto, Calif. The company shut down all its blood-testing facilities
    earlier this month.
    PHOTO: THERANOS


             Ms. Ackert, 60, a health-care administrator who lives in Apache Junction, Ariz., went to
             Theranos for tests ordered by one of her doctors to assess possible side eﬀects related
             to her breast-cancer treatment. After her diagnosis in 2013, she had a double
             mastectomy and a year of chemotherapy.


https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                         8/9
6/30/2020              Case 5:18-cr-00258-EJD        Document
                                       Agony, Alarm and              807-4
                                                        Anger for People         Filed 05/27/21
                                                                         Hurt by Theranos’s Botched BloodPage     10 of 10
                                                                                                         Tests - WSJ

             Last November, Theranos’s lab report arrived in her email’s inbox with a surprise: A
             level of an estrogen hormone called estradiol was exceedingly high for a patient her
             age. She knew she should have little or no estrogen in her blood because she is past
             menopause.


             If the result was accurate, it might mean Ms. Ackert had a rare adrenal tumor that can
             secrete estradiol or an elevated risk of breast-cancer recurrence, doctors said. “I
             wanted to know why, and did she have a tumor?” said her oncologist, Santosh Rao of
             Banner MD Anderson Cancer Center in Gilbert, Ariz.


             He suggested that she repeat the test. Sonora Quest drew her blood from a vein, just as
             Theranos had done a week earlier.


             “She wasn’t the same Sheri,” said her sister, Denise Thorson, who arrived from
             Minnesota with her husband for a weekend trip to watch a Nascar race. Ms. Ackert
             made agitated calls to her doctor’s oﬃce before leaving on the trip and checked her
             phone throughout the weekend.


             “How could they put her through this?” said her husband, Doug Hawthorne.


             Four days after the follow-up test, Ms. Thorson walked into a room at Ms. Ackert’s
             house and saw her and her husband embracing. They were crying. The doctor’s oﬃce
             had reported her estradiol level in the second test was so low that it couldn’t be
             measured precisely.


             The reading was less than 2 picograms per milliliter, compared with 313.5 picograms in
             Theranos’s test result. That was the level her doctors had expected in the ﬁrst place.


             —John Carreyrou and Lisa Schwartz contributed to this article.




     Agony, Alarm and Anger for People Hurt by Theranos’s Botched Blood Tests
     By Christopher Weaver
     Updated Oct. 20, 2016 9 52 pm ET




https://www.wsj.com/articles/the-patients-hurt-by-theranos-1476973026                                                        9/9
